After Remand from the Alabama Supreme Court

PER CURIAM.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte City of Birmingham,, 161 So.3d 1195 (Ala.2014). On remand to this court, and in compliance with the Supreme Court’s opinion, the judgment of the trial court is hereby reversed and the cause remanded for further proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED WITH INSTRUCTIONS.
All the judges concur.